Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jeffrey Gunn on 08/26/2022.

Cancel claims 7-18

Replace independent claim 1 with the following:
1. (Currently Amended) A method for preparing a remainder of a donor substrate comprising:
removing a layer from the donor substrate by delamination in a plane weakened by ion implantation, the remainder of the donor substrate including on a main face of the donor substrate, the annular step corresponding to a non- removed part of the donor substrate;
depositing a smoothing oxide on the main face of the remainder of the donor substrate and filling an inner space defined by the annular step with the smoothing oxide and covering at least part of the with the smoothing oxide; and
then heat treating and densifying the smoothing oxide.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of independent claim 1 “filling an inner space defined by the annular step with the smoothing oxide and covering at least part of the annular step with the smoothing oxide and then heat treating and densifying the smoothing oxide” taken in combination with all other limitations of independent claim 1. 
Dependent claims 2-6 are respectively inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Donohoe et al. (US Pub # 2009/0061545), Kuwahara et al. (U.S. Pat # 6,284,628), Schwarzenbach et al. (U.S. Pat # 8,357,587), Chiang et al. (US Pub # 2019/0148130), Henley et al. (US Pub # 2018/0040765), Henley (US Pub # 2018/0033609), Ostermaier et al. (US Pub # 2017/0186600), Shatalov et al. (U.S. Pub # 2017/0098539), Yamamoto et al. (U.S. Pat# 6,245,678), Forbes (U.S. Pat # 6,309,950), Maleville (U.S. Pub # 2005/0164471), Onishi (US Pub # 2016/0196995), Masuda (US Pub # 2014/0264765), Lin et al. (U.S. Pub # 2014/0113452), McCutcheon et al. (U.S. Pat # 8,852,391) and Morita et al. (U.S. Pub# 2010/0219500).
Donohoe discloses a method for preparing a remainder of a donor substrate (Fig. 2A: 105) comprising removing a layer from the donor substrate by delamination in a plane weakened by ion implantation (portion of 105 is removed), the remainder of the donor substrate (105) including an annular step (beveling portion) on a main face of the donor substrate, the annular step corresponding to a non- removed part of the donor substrate (105) and depositing a smoothing oxide (133) on the main face of the remainder of the donor substrate (105).
Kuwahara discloses a method for preparing a remainder of a donor substrate (Fig. 2A: 2) comprising removing a layer from the donor substrate by delamination (11), the remainder of the donor substrate (2) including an annular step (10) on a main face of the donor substrate (2), the annular step (10) corresponding to a non- removed part of the donor substrate (2).
Schwarzenbach discloses a method for preparing a remainder of a donor substrate (Fig. 1: 10) comprising removing a layer (2) from the donor substrate by delamination in a plane weakened (107) the remainder of the donor substrate (10) including an annular step (10) on a main face of the donor substrate (2), the annular step (10) corresponding to a non- removed part of the donor substrate (2).
Ostermaier discloses a method for preparing a remainder of a donor substrate (Fig. 10: 111) comprising removing a layer (150) from the donor substrate (111), the remainder of the donor substrate (111) including an annular step (141) on a main face of the donor substrate (111), the annular step (141) corresponding to a non- removed part of the donor substrate (111) and depositing a Group III nitride layer (116) on the main face of the remainder of the donor substrate (111).
Morita discloses (Fogs. 1-4) a method for manufacturing a direct bonded SOI wafer comprising forming a laminated body having first and second main surfaces by laminating a semiconductor wafer on a laminating side of a support wafer via an oxide film; and forming a thin-film single crystal silicon layer on said support wafer via a buried oxide film layer by thinning said semiconductor wafer, wherein the film-thinning of the semiconductor wafer is carried out by implanting ions on the main surface on the laminating side of the semiconductor wafer and on a chamfered portion continuing to the first main surface to form an ion implanted area inside the semiconductor wafer and by separating and removing said semiconductor wafer from the thin-film layer in the ion implanted area by applying a heat treatment to the laminated body after the laminating step, and wherein before the laminated body is formed by lamination, only the center part of the semiconductor wafer is polished so as to form a circumferential end edge in a convex shape on the laminating side, and then an oxide film which is an insulating film, is formed on the surface of the semiconductor wafer by thermal oxidation, and the oxide film formed on the circumferential end edge is removed and the oxide film is left on the laminating side except for the circumferential end edge, and the entire buried oxide film layer is covered by a main surface on the laminating side of said support wafer and said single crystal silicon layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHSEN AHMADI/Primary Examiner, Art Unit 2896